Name: 87/563/EEC: Commission Decision of 26 November 1987 revoking Decision 87/495/EEC concerning certain protection measures against foot-and-mouth disease in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-12-03

 Avis juridique important|31987D056387/563/EEC: Commission Decision of 26 November 1987 revoking Decision 87/495/EEC concerning certain protection measures against foot-and-mouth disease in Italy Official Journal L 341 , 03/12/1987 P. 0037 - 0037*****COMMISSION DECISION of 26 November 1987 revoking Decision 87/495/EEC concerning certain protection measures against foot-and-mouth disease in Italy (87/563/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 87/489/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 87/489/EEC and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as last amended by Directive 87/491/EEC (5), and in particular Article 7 thereof, Whereas an epizootic of foot-and-mouth disease has occurred in Italy; Whereas, following this epizootic of foot-and-mouth disease, the Commission has adopted several Decisions, the latest being Decision 87/495/EEC (6); Whereas the epizootic of foot-and-mouth disease in Italy can be considered to be over; Whereas the Italian authorities have given satisfactory guarantees to the Standing Veterinary Committee that they will continue to prohibit the entry of meat and meat-based products which are subject to prohibitions as a result of previous Decisions applicable during the period from 1 November 1984 to 27 November 1987 into intra-Community trade; Whereas Decision 87/495/EEC may be revoked if no further case of the disease occurs before 27 November 1987; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Decision 87/495/EEC is hereby revoked, as from 27 November 1987, unless a new outbreak of foot-and-mouth disease is confirmed in Italy before that date. 2. Member States shall continue to prohibit the entry into their territories of meat and meat products which are subject to prohibitions as a result of previous Decisions applicable during the period from 1 November 1984 to 27 November 1987. Article 2 Member States will amend the measures which they apply to intra-Community trade to bring them into compliance with this Decision, as from 2 December 1987. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to Member States. Done at Brussels, 26 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 280, 3. 10. 1987, p. 28. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 279, 2. 10. 1987, p. 27. (6) OJ No L 283, 6. 10. 1987, p. 17.